department of the treasur internal_revenue_service washington d c tax_exempt_and_government_entities_division u l hhkakkkekaaaakkereeekrereraier khkkrhrakrerekreerrreerereeeer kher rkieeeerererererererek attn rarkkikaaaaererreearrearaere ee nov se tereato legend city d state a resolution p agreement f iii rii ii iir iir iii jendrendddebinnekinobiiniiiieek er i rii hiri iter rrr h eerie me rikki karen eretaeare system s rikki rae aeeereeeeerreee group b employees em hkererererererererereeeen plan xxx hakkar ere statute e hikari erie ere erereien statute f krieger areer form n hhrikrkarreererereer eere eee dear keke this is in response to a ruling_request dated date and supplemented by correspondence dated date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under r re erk reaiik irr aikiiaierres page sec_414 of the internal_revenue_code the code of certain contributions to plan x the following facts and representations have been submitted in support of your ruling_request city d a municipality is described as a body corporate and politic duly organized and existing under the laws of state a on re eraamaie the mayor and city its group b employees voted commissioners of city d signed resolution p whereby it has been represented that plan x is a defined_benefit_plan to participate in plan x is available to all state a qualified under sec_401 of the code and that plan x and municipal employees educators judges legislators state a police fire fighters and law enforcement personnel it has been further represented that before a municipal employee can participate in plan x his or her employer must first make an election to participate in plan x on city d and system s signed agreement f acknowledging city d’s participation in plan x as set forth in resolution p and outlining city d’s obligations as a participating governmental_unit in plan x statute e of the annotated code of state a describes the contribution rate for participants that are subject_to the contributory pension system and provides that the contribution rate of such participant is two percent of the participant’s earnable compensation you describe plan x as a contributory pension system further you represent that statute f permits employers such as city d to pick up the contributions made by its group b employees to plan x to implement and effectuate the pick up of the group b employees’ contributions the mayor and city commissioners of city d adopted resolution p resolution p not only acknowledged the group b employees’ vote to participate in plan x but also contains city d’s authorization to pick up the group b employees’ contributions to plan x resolution p provides that the mayor and the city commissioners of city d have elected to treat the mandatory group b employee contributions as being picked up by city d the employer resolution p states that the mayor and the city commissioners of city d resolve that city d the employer shall pick up the two percent contribution required to be made by the group b employee and shall consider this amount to be an employer_contribution for federal tax purposes that no group b employee will have access to these funds that the group b employee contribution although designated as an employee contribution shall be paid picked up by city d and that the group b employee will not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by city d to plan x resolution p was adopted by the mayor and the city commissioners of city d on ee and was effective kreiner eeerererearereee in a letter dated date you state that group b page prior to the effective date of resolution p city d provided its current group b employees an opportunity to elect in writing on form n whether or not to participate in plan x employees who elected to participate in plan x before the effective date of resolution p became participants in plan x on eee you further represent that group b employees who did not elect to become participants in plan x as of the effective date of resolution p may elect to join plan x at any time before meme you further state that all elections are irrevocable further you state that if a group b employee fails to elect to participate in plan x on or before not subsequently elect to participate in plan x group that group b employee may a are required as a condition_of_employment to b employees hired participate in plan x based upon the aforementioned facts and representations you request the following rulings that the mandatory_contributions made by the group b employees and picked up by city d be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions made by the group b employees and picked up by city d will not be included in the current gross_income of the group b employees for federal_income_tax purposes that the mandatory_contributions of the group b employees picked up by city d will not constitute wages subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is in that revenue_ruling the specified in revrul_77_462 1977_2_cb_358 employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection seeeeeaeenanenneee page of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b these the revenue rulings established that the following two criteria must be met employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be if not the completed before the period to which such contributions relate designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up in this case resolution p satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that city d will pick up the group b employee contributions made to plan x and although these contributions are designated as employee contributions city d will pay such contributions in lieu of contributions by the group b employees resolution p further provides that group b employees participating in plan x will not have the option of choosing to receive the contributions that are picked up directly instead of having them paid_by city d to plan x with respect to your first second and third ruling requests we conclude that the mandatory_contributions made by the group b employees to plan x and picked up by city d as the employer although designated as group b employee contributions will be treated as employer contributions that are picked up by city d within the meaning of code sec_414 and will not be includable in the - rra iari eir eir ik page group b employees’ gross_income for federal_income_tax purposes in the year in which they are contributed to plan x these amounts will be includable in the gross_income of the group b employees or their beneficiaries in the taxable_year in which they are distributed to the extent they represent amounts contributed by city d because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by city d will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x are it has been represented that group b employees hired after required to participate in plan x as a condition of their employment with city d and therefore will not have the option to elect whether or not to participate in eee were given an opportunity plan x group b employees hired before to elect whether or not to participate in plan x the following conditions apply to those group b employees hired before a group b employee who made a one-time irrevocable election to may not subsequently alter or participate in plan x on amend that election to participate in plan x a group b employee who made an affirmative written election before a ‘0 not participate in plan x may not subsequently alter or amend that election to participate in plan x this election to not participate is considered this employee’s one-time irrevocable election for purposes of code sec_414 that cannot subsequently be altered or amended ithas been represented that group b employees who did not make an participate or to not participate in plan x affirmative written election to by i have ‘nt a co make an election as to his or her participation in plan x the following applies to elections made by the these particular group b employees on or before een group b employee who makes an affirmative written election to not participate on or before re 2y not subsequently elect to participate in plan x for purposes of code sec_414 this election is this employee’s one-time irrevocable election that cannot subsequently be altered or amended b the group b employee who a affirmatively elects to participate in plan x on or efor may not subsequently alter or amend that election penennnnninnientnennent page a group b employee who fails to make an affirmative written election for this group is deemed to have elected to not participate in plan x b employee this deemed_election to not participate is treated as the one-time irrevocable election for such employee and for purposes of code sec_414 may not be subsequently altered or amended these rulings apply only if the effective date for the commencement of any pick up as described in resolution p is not earlier than the later of the date resolution p was adopted by the mayor and the city commissioners of city d or the date the pick up was put into effect this ruling is based on resolution p as submitted with your correspondence dated no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling is based on the assumption that plan x is qualified under code sec_401 this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions please contact hahaha riaa eri riaa iia rear se t ep ra t2 sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
